Citation Nr: 0003142	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-11 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.


REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1971 to 
September 1979 and from September 1981 to April 1997.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a November 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Albuquerque, New Mexico. 


FINDING OF FACT

A June 1997 VA examination shows that the veteran has an 
average pure tone threshold of 31 decibels in the right ear, 
with speech recognition ability of 92 percent, and average 
pure tone threshold of 33 decibels in the left ear, with 
speech recognition ability of 94 percent.


CONCLUSION OF LAW

The criteria for a compensable schedular evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (effective June 
10, 1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a compensable evaluation for his service-
connected bilateral hearing loss.  In the interest of 
clarity, the Board will first discuss the pertinent law and 
VA regulations.  The Board will next address the factual 
background of this case, followed by an analysis of this 
issue.

Relevant law and VA regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  38 C.F.R. § Part 4 
(1999).  Separate diagnostic codes identify the various 
disabilities.  The VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The requirements set 
forth in these regulations for evaluation of the complete 
medical history of the veteran's condition operate to protect 
veterans against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable the VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath, 1 Vet. App. at 
593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (1998); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) ("the Court") held that 
evidence to be considered in the appeal of an initial 
assignment of a rating for a disability, such as here, was 
not limited to that reflecting the then-current severity of 
the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).


Schedular Criteria for Bilateral Hearing Loss

Effective June 10, 1999, during the pendency of this appeal, 
the VA's Schedule, 
38 C.F.R. Part 4, was amended with regard to evaluating 
hearing impairment and other diseases of the ear.  64 Fed. 
Reg. 25208, 25209 (1999) (codified at 38 C.F.R. 
§§ 4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 through 6110 (1998).  Effective June 10, 1999, the 
severity of hearing loss continues to be determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DC 6100 through 6110.  
See also 64 Fed. Reg. 25208 and 25209, published at 38 C.F.R. 
§ 4.85-4.87 (effective June 10, 1999).  

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule allowed for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. § 4.85-4.87 (1998); See also 64 Fed. Reg. 25208 and 
25209, published at 38 C.F.R. § 4.85 (effective June 10, 
1999). 

Although the RO did not specifically refer to the change in 
the regulation, the Board concludes that this is not 
prejudicial in this case as the change in regulation was not 
a substantive change regarding the portion of the regulations 
pertinent to this veteran's claim.  Consequently, the change 
has no effect on the outcome of this claim.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  The Board finds, therefore, 
that it may proceed with a decision in this case without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Additional law and VA regulations will be discussed where 
appropriate below.

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.

Factual Background

The veteran's service medical records reflect high frequency 
bilateral hearing loss.  

In November 1996, the veteran underwent an audiogram.  Upon 
testing, pure tone thresholds, in decibels, were noted to be 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
35
50
LEFT
20
30
30
50

In April 1997, the veteran was evaluated at the WBAMC 
audiology clinic.  Upon testing, pure tone thresholds, in 
decibels, were noted to be as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
40
50
LEFT
25
30
30
55

The examiner diagnosed bilateral, symmetrical high frequency 
sensorineural hearing loss.  The examiner commented that a 
review of the veteran's records revealed a mild to moderate 
high frequency sensorineural hearing loss, which represented 
a progressive high frequency loss over the past 10-12 years.  
The examiner wrote "possible candidate for amplification."

In June 1997, a VA audio evaluation was conducted.  The 
veteran complained of having difficulty hearing some words in 
conversation.  He also complained of constant tinnitus.  Upon 
testing, pure tone thresholds, in decibels, were noted to be 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
35
50
LEFT
20
30
30
50

The veteran's pure tone average was noted as 31 decibels in 
the right ear and 33 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 94 percent in the left ear.

The VA examiner stated that middle ear measurements revealed 
normally compliant tympanometric configurations bilaterally 
consistent with normal nonpathological middle ear systems.  
Acoustic reflexes were present at all four frequencies 
tested, although elevated at 4000 Hertz.  The examiner noted 
no acoustic reflex decay.  Otoacoustic emissions were 
consistent with the audiometric thresholds bilaterally.  
In the diagnosis section of the examination report, the 
examiner stated that the veteran presented with bilateral 
mild-to-moderate high frequency sensorineural hearing loss.  
The examiner also noted that the audiological records did not 
indicate the necessity for medical intervention.  


Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board finds that the veteran's claim of 
entitlement to a compensable evaluation for his service-
connected bilateral hearing loss is well grounded in 
accordance with 38 U.S.C.A. § 5107(a).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  See Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, the 
veteran has been provided with a recent VA audio evaluation, 
and there is no indication that there are additional records 
that have not been obtained and which would be pertinent to 
the present claim.  

In his July 1998 substantive appeal, the veteran stated that 
he believed he had a more substantial hearing loss than 
indicated in the 1997 VA examination, and requested another 
VA hearing evaluation.  He stated that the VA examination was 
conducted in a controlled environment (soundproof room) with 
the use of earphones.  He indicated that he was sure his 
hearing under normal living environments warranted a higher 
evaluation.

The Board points out that the veteran has not contended that 
the audiological examination was inadequate, merely that he 
would not be able to hear as much if ambient noise was 
present.  The VA Schedule for Rating Disabilities 
specifically calls for hearing evaluation by audiological 
examination.  See 38 C.F.R. § 4.85(a).  The veteran's 
contention that he would not be able to hear as much in a 
noisier environment is irrelevant in the context of the type 
of evaluation which is required to be conducted in order to 
determine a proper schedular evaluation.  The matter of an 
extraschedular rating will be considered below.  

The Board concludes that no further development is required 
in order to comply with VA's duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to weigh the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Schedular evaluation

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The recent VA audiological evaluation, 
conducted in June 1997, reveals an average pure tone 
threshold of 31 decibels in the right ear and a speech 
recognition score of 92 percent in the right ear.  The audio 
evaluation also reveals an average pure tone threshold of 33 
decibels in the left ear, and a speech recognition score of 
94 percent in the left ear.  Applying these values to the 
rating schedule under both the new or old regulation results 
in a numeric designation of Level I hearing in both ears.  
Under Diagnostic Code 6100, a noncompensable evaluation is 
assigned where hearing is at Level I in both ears.  
Therefore, the results of the June 1997 audio evaluation do 
not support a compensable evaluation for bilateral hearing 
loss.  38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (Effective June 
10, 1999). 

The Board further notes that the April 1997 evaluation at the 
WBAMC audiology clinic results in a numeric designation of 
Level I hearing in both ears.  Under Diagnostic Code 6100, a 
noncompensable evaluation would similarly be assigned based 
on this April 1997 examination.  

The Board recognizes that in the case of an appeal of an 
initial rating assignment, inquiry must be made upon all 
medical and lay evidence of record reflecting the severity of 
the veteran's disability since the submission of the claim.  
See Fenderson, 12 Vet. App. at 119.  Thus, the Board has also 
considered whether the results of the veteran's November 1996 
audiological evaluation warrant a compensable evaluation. 

The Board has calculated the pure tone threshold average 
pursuant to 38 C.F.R. § 4.85.  The veteran's November 1996 
audio evaluation reveals an average pure tone threshold of 
approximately 31 decibels in the right ear, and an average 
pure tone threshold of approximately 32 decibels in the left 
ear.  Applying these values to the rating schedule under both 
the new or old regulation results in a numeric designation of 
Level I hearing in both ears.  As noted above, under 
Diagnostic Code 6100, a noncompensable evaluation is assigned 
where hearing is at Level I in both ears.  Thus, the results 
of the November 1996 evaluation also fail to support a 
compensable evaluation for bilateral hearing loss.  38 C.F.R. 
§§ 4.85-4.87, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85-
4.87, Diagnostic Code 6100 (Effective June 10, 1999). 

Extraschedular evaluation

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321.  The 
Board notes that the RO concluded in the August 1998 
Supplemental Statement of the Case that there was no evidence 
of marked interference with employment or frequent periods of 
hospitalization to render impractical the application of the 
regular schedular standards.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. § 3.321(b)(1).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual, and the 
Board has been similarly unsuccessful.  The evidence of 
record does not show that the veteran's service-connected 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1).  See 
also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The record in this case does not demonstrate that the 
veteran's service-connected bilateral hearing loss disability 
markedly interferes with employment or that he has required 
frequent periods of hospitalization for this disability.  The 
record reflects that the veteran stated in July 1998 that his 
hearing has deteriorated to the point that it interferes with 
his pursuit of a college degree and further employment in his 
field of expertise, air traffic control.  He stated that he 
conversed with an official at the Department of Defense (DOD) 
who is responsible for hiring air traffic controllers.  The 
veteran indicated that after discussing the results from the 
compensation and pension examination with the DOD official, 
that official gave his "unofficial opinion" that the 
veteran's chances for employment [as an air traffic 
controller] were "marginal at best."  

It does not appear from the record that the veteran has, in 
fact, sought employment in the field of air traffic control.  
Moreover, the veteran is compensated at the 10 percent level 
for another hearing-related disability, tinnitus; see Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board points out that the 
record does not show that neither the veteran or the DOD 
official possesses the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
expert.  Their hypothetical statements as to the veteran's 
hearing loss (as opposed to tinnitus or any other factor) 
causing marked interference with employment as an air traffic 
controller cannot be considered competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

There is also no evidence that the veteran has required any 
hospitalization for his hearing loss disability. 

Thus, the evidence of record does not reflect any factor 
which takes the veteran outside of the norm, or which 
presents an exceptional or unusual disability picture.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) Accordingly, 
the Board determines that the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Final comments

The Board wishes to make clear it has no reason to doubt the 
veteran's statement that he is having difficulty hearing, 
particularly in noisy environments.  The Board points out, as 
noted above, that service connection is in effect for 
tinnitus and a 10 percent disability rating has been 
assigned.

In summary, the objective clinical evidence does not support 
a compensable evaluation for bilateral hearing loss.  As 
discussed above, the level of hearing that has been 
demonstrated on objective evaluation is not consistent with a 
compensable evaluation under the regulation.  See Lendenmann, 
3 Vet. App. 349.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for bilateral hearing loss.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

